DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Priority
3.	No foreign priority has been claimed by Applicant.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at a minimum, the features from claims 1, 9 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance..

Claim Rejections - 35 USC § 101
5.	No rejection under 35 U.S.C. 101 is deemed warranted.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
From claim 1, lines 3-4, the phrase “perform a touch scan of a first portion of conductive lines on a touch screen to detect a touch” does not appear to have any support from the descriptive portion of the specification in juxtaposition with the drawings.  Claims 9 and 16 possess similar deficiencies.
From claim 1, lines 4-5, the phrase “perform a security scan of a second portion of the conductive lines on the touch screen to detect a tamper event” does not appear to have any support from the descriptive portion of the specification in juxtaposition with the drawings. Claims 9 and 16 possess similar deficiencies. 
 have any support from the descriptive portion of the specification in juxtaposition with the drawings.
Also, claim 8, line 2, the acronym “ITO” is not clear as to its meaning.
Further, claim 15, line 1, the phrase “re ITO” is not clear as to its meaning.
Finally, claim 20, line 1, the acronym “ITO” is not clear as to its meaning.
As is the metes and bounds of Applicant’s claim language cannot be ascertained, as recited.  Clarification is required.
8.	Further pertinent references are noted on the attached PTO-892.

9.	Applicant’s six (6) Information Disclosure Statements (IDS’s) have been reviewed.  Note the attached IDS’s.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789